DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         AIDA AUGUSTE, et al.,
                              Appellants,

                                     v.

                   JOHN WESLEY HYACINTHE, et al.,
                            Appellees.

                              No. 4D21-3538

                           [September 7, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE 21-7464
(12).

  Hugo A. Rodriguez of The Law Offices of H.A. Rodriguez, P.A., Fort
Lauderdale, for appellants.

  Anthony Gonzalez of Gonzalez Law Offices, P.A., Coral Gables, for
appellees.

CONNER, J.

    Appellants, Aida Auguste (“Aida”), Uslande Auguste (“Uslande”),
Louverture Lubin, Anida Auguste-Isma, and Antonie Metellus (collectively,
“Appellants”), appeal the trial court’s order dismissing their complaint
against Appellees, John Wesley Hyacinthe (“Hyacinthe”), Nicles Destin
(“Destin”), Reynold Tibois (“Tibois”), Vilcias Alcide, and Marie Medonne
Saint-Louis (collectively, “Appellees”), based on the ecclesiastical
abstention doctrine. On appeal, Appellants argue that the trial court erred
in dismissing their complaint, contending that the causes of action filed
do not involve ecclesiastical matters, and instead, the case can be resolved
by applying neutral principles of law.         We agree with Appellants’
contentions and reverse the trial court’s dismissals regarding counts I-III
of the complaint; however, we affirm the dismissal of count IV based on
the ecclesiastical abstention doctrine.

                               Background
   Eglise Baptiste Bethanie de Fort Lauderdale, Inc., (“the Church”), is a
Baptist church founded by Aida and her late husband (“Pastor Auguste”).
Pastor Auguste filed incorporation documents with the Florida
Department of State in 1988. The articles of incorporation established a
board of trustees to govern the Church. 1 After Pastor Auguste’s death in
2014, disagreements arose, and the Church’s membership divided into
factions.

   Appellants filed a four-count complaint against Appellees alleging
multi-year disputes within the Church after Pastor Auguste’s death.
Appellants alleged that while the Church had bylaws, the bylaws did not
govern the disputes raised in the complaint.

   The complaint alleged that Hyacinthe became a director of the Church
in September 2019; however, disagreements between Hyacinthe and the
other directors prompted his resignation in January 2020. Because it was
questionable whether Hyacinthe’s resignation was effective, the board of
directors and board of trustees voted to remove Hyacinthe as a director.
Appellants claimed that despite Hyacinthe’s removal as director, he
continued to act, unauthorized, on behalf of the Church.

    Appellants alleged that Hyacinthe filed annual reports with the Florida
Department of State, falsely listing himself as director and pastor of the
Church, falsely listing Destin and Tibois as officers of the Church, and
falsely removing Aida and Uslande as officers. Appellants also alleged that
Appellees held a “secret[]” meeting, with only a small portion of the
Church’s membership, and after, some of the Appellees executed a false
document that was purportedly a resolution by the Church’s board of
directors, recognizing the expulsion of Aida and Uslande as directors and
members of the Church. Further, Appellants alleged that all meetings held
by Appellees outside of Aida and Uslande’s presence were not properly
noticed.

   Count I alleged that Hyacinthe violated section 617.0808, Florida
Statutes (2018), regarding removal of directors. Count II alleged that
Tibois violated the same statute. Count III alleged that Appellees violated
chapter 617 in holding secret meetings. Count IV alleged conversion
against Appellees.

   Appellees moved to dismiss, arguing in part that the ecclesiastical
abstention doctrine prohibited the trial court from resolving the causes of

1The articles of incorporation did not create a board of directors, but at some
point, a board of directors was formed in addition to the board of trustees.

                                      2
action alleged in Appellants’ complaint. The trial court granted Appellees’
motion after hearing, relying on our opinion in Eglise Baptiste Bethanie De
Ft. Lauderdale, Inc. v. Bank of America, N.A. (Eglise III), 321 So. 3d 245
(Fla. 4th DCA 2021). Appellants gave notice of appeal after the trial court
denied Appellants’ motion for rehearing and reconsideration.

                              Appellate Analysis

   Appellants’ sole argument on appeal is that the trial court erred in
granting Appellees’ motion to dismiss their complaint based on the
ecclesiastical abstention doctrine. 2 We review this issue de novo. Ransom
v. Grant-Van Brocklin, 326 So. 3d 164, 166 (Fla. 3d DCA 2021).

   “The ecclesiastical abstention doctrine is rooted in the First
Amendment to the United States Constitution.” Mammon v. SCI Funeral
Servs. of Fla. Inc., 193 So. 3d 980, 984 (Fla. 4th DCA 2016). “The First
Amendment of the United States Constitution provides that ‘Congress
shall make no law respecting an establishment of religion, or prohibiting
the free exercise thereof.’” Napolitano v. St. Joseph Cath. Church, 308 So.
3d 274, 277 (Fla. 5th DCA 2020) (quoting U.S. Const. amend. I). Similarly,
Florida’s Religion Clauses provide that “there shall be no law respecting
the establishment of religion or prohibiting or penalizing the free exercise
thereof.” Id. (quoting Art. I, § 3, Fla. Const.). Both the First Amendment
and Article I, section 3 of the Florida Constitution, “serve as a structural
barrier against political interference with religious affairs.” Id.

   Consequently, the ecclesiastical abstention doctrine “prevents civil
courts from deciding matters that require adjudication of ‘theological
controversy, church discipline, ecclesiastical government, or the
conformity of the members of the church to the standard of morals
required of them.’” Diocese of Palm Beach, Inc. v. Gallagher, 249 So. 3d
657, 661 (Fla. 4th DCA 2018) (quoting Watson v. Jones, 80 U.S. 679, 733,
13 Wall. 679, 20 L.Ed. 666 (1871)). However, as our supreme court has
recognized, “a First Amendment violation does not occur any time a case
requires a court to examine church law or policies.” Mammon, 193 So. 3d
at 985 (citing Malicki v. Doe, 814 So. 2d 347, 357 (Fla. 2002).

2 There is case law indicating that the ecclesiastical abstention doctrine applies
to hierarchical religious organizations and not congregational religious
organizations, as pointed out in Judge Warner’s concurring in part and
dissenting in part opinion. See Eglise III, 321 So. 3d at 248 (Warner, J.,
dissenting). The parties do not address in the briefs whether the Church is a
hierarchical or congregational, so we do not address the propriety of applying the
ecclesiastical abstention doctrine in this appeal as to that issue.

                                        3
   Accordingly, “[t]he scope of the [ecclesiastical abstention] doctrine is
not unlimited.” Flynn v. Estevez, 221 So. 3d 1241, 1247 (Fla. 1st DCA
2017). For instance, “when a church-related dispute can be resolved by
applying neutral principles of law without inquiry into religious doctrine
and without resolving a religious controversy, the civil courts may
adjudicate the dispute.” Se. Conf. Ass’n of Seventh-Day Adventists, Inc. v.
Dennis, 862 So. 2d 842, 844 (Fla. 4th DCA 2003); see also Bilbrey v. Myers,
91 So. 3d 887, 891 (Fla. 5th DCA 2012) (noting that most courts have held
“the rights guaranteed by the First Amendment are not violated if the tort
claims can be resolved through the application of ‘neutral principles’ of
tort law, particularly where there is no allegation that the conduct in
question was part of a sincerely held religious belief or practice”).
Therefore, our supreme court has explained:

      A court thus must determine whether [a] dispute “is an
      ecclesiastical one about ‘discipline, faith, internal
      organization, or ecclesiastical rule, custom or law,’ or whether
      it is a case in which [it] should hold religious organizations
      liable in civil courts for ‘purely secular disputes between third
      parties and a particular defendant, albeit a religiously
      affiliated organization.’”

Malicki, 814 So. 2d at 357 (second alteration in original) (quoting Bell v.
Presbyterian Church, 126 F.3d 328, 331 (4th Cir. 1997)).

   Appellants argue that the trial court erred in dismissing their complaint
based on the ecclesiastical abstention doctrine because the trial court
could have resolved their claims using neutral principals of law.
Significantly, Appellees’ answer brief does not address Appellants’
arguments regarding the neutral principles of law approach for resolving
their complaint. Instead, Appellees argue that opinions issued in previous
related cases dictate affirming the trial court.

   There have been three other relevant opinions issued involving lawsuits
arising from the Church’s schism after Pastor Auguste’s death. First, in
Eglise Baptiste Bethanie De Ft. Lauderdale, Inc. v. Seminole Tribe of Florida
(Eglise I), No. 19-cv-62591, 2020 WL 43221 (S.D. Fla. Jan. 3, 2020), a
faction of the Church brought claims against Aida under 18 U.S.C. §
248(a)(2), challenging Aida’s control of the Church’s property and
exclusion of the plaintiffs from the Church’s property. Id. at *1. However,
the Southern District agreed with Aida’s argument that the plaintiffs’
complaint involved non-justiciable questions of internal church
governance. Id. at *11. The court explained that “the foundational issue

                                     4
that must be resolved before addressing the merits of the claims is whether
[Aida] had the authority to exclude Plaintiffs from church property as
Pastor Auguste’s rightful successor. Questions of church government are
fundamentally ecclesiastical in nature.” Id. (emphasis added).

     The Eleventh Circuit agreed with the Southern District in Eglise
Baptiste Bethanie De Ft. Lauderdale, Inc. v. Seminole Tribe of Florida (Eglise
II), 824 F. App’x 680 (11th Cir. 2020). Like the Southern District, the
Eleventh Circuit disagreed with the plaintiffs that the dispute was merely
a property dispute and did not involve ecclesiastical issues, because:

      Before reaching the plaintiffs’ § 248 claim, a court would need
      to determine whether [Aida] was the rightful successor to the
      church’s leadership and, if she was, whether [Aida] had the
      authority to exclude the plaintiffs from the church’s property.
      Answering these questions would require us to inquire into
      church rules, policies, and decision-making and questions of
      church governance are manifestly ecclesiastical.

Id. at 683 (emphasis added).

    Finally, we relied on Eglise I and Eglise II in issuing our opinion in Eglise
III. There, the Church filed suit against two banks, alleging that the banks
negligently transferred control of the Church’s bank accounts to Aida. 321
So. 3d at 246. The trial court granted the Church’s motion to dismiss
based on the ecclesiastical abstention doctrine. Id. On appeal, we agreed
with the trial court, noting the federal courts’ opinions in Eglise I and
Eglise II and holding:

      Here, although the Church’s negligence claims against the
      [b]anks involve a question of control over bank accounts, in
      order to resolve those claims the court would necessarily have
      to decide which faction within the Church controls the bank
      accounts.     The only way for the court to make this
      determination is for it to consider the Church’s internal
      governance structure. “[Q]uestions of church governance are
      manifestly ecclesiastical.” [Eglise II, 824 F. App’x. at 683].
      Accordingly, the trial court did not err in dismissing the case
      for lack of subject matter jurisdiction based on the
      ecclesiastical abstention doctrine.

Id. at 246-47 (second alteration in original) (emphasis added).



                                       5
    However, we determine that Appellants’ counts I-III in the complaint
filed are very distinguishable from the counts alleged in Eglise I, Eglise II,
and Eglise III. Unlike the previous cases, Appellants’ counts I-III did not
raise claims that would necessarily require the trial court to decide which
faction of the Church has control or seek resolution of questions regarding
the Church’s governance. Instead, we conclude counts I-III raise issues of
the propriety of actions of the board of trustees, board of directors, or
corporate officials of a corporation under chapter 617, Florida Statutes.
We agree with Appellants that the Third District’s decision in Bendross v.
Readon, 89 So. 3d 258 (Fla. 3d DCA 2012), is persuasive.

   In Bendross, like the allegations in Appellants’ complaint, after the
reverend who founded and incorporated the church died, a member of the
church’s board of directors filed the church’s annual report without notice
to the remaining directors, wherein he removed four board members,
added three new directors, and appointed another reverend as president
and registered agent of the church. Id. at 259. After an unsuccessful
attempt to resolve the conflict amicably between the parties, the four
removed directors, the appellants in the case, filed suit against the director
who filed the annual report and the appointed reverend for breach of
contract, breach of fiduciary, and fraud. Id. However, the trial court
dismissed the appellants’ complaint based on the ecclesiastical abstention
doctrine. Id.

    On appeal, the Third District reversed, finding that the ecclesiastical
abstention doctrine did not bar the suit, based on the neutral principles
of law approach. Id. at 260. The district court explained that “[r]eligious
organizations, like any other not for profit organization, are governed by
the requirements of chapter 617,” and the church’s bylaws, just as
Appellants allege in the instant case, did not adopt any procedures for
removing board members. Id. Therefore, the court held:

      This is not an instance where the court’s involvement would
      transgress upon the exclusive authority granted to churches
      under the First Amendment “to decide for themselves, free
      from state interference, matters of church government.”
      Malicki, 814 So. 2d at 356 (quoting Kedroff v. St. Nicholas
      Cathedral, 344 U.S. 94, 116, 73 S.Ct. 143, 97 L.Ed. 120
      (1952)). The church in the instant case did not decide this
      aspect of church governance for itself; the by-laws of the church
      do not address the composition of the board, the removal of
      board members, or any similar aspect of corporate
      management. Because the church in the instant case had no
      by-laws governing the removal of board members, chapter 617

                                      6
      dictates the required procedures. . . . There were no bylaws
      with which the church may or may not have complied.

Id. at 261 (emphasis added). For the same reasons discussed in Bendross,
we agree with Appellants that the trial court erred in dismissing
Appellants’ counts I-III based on the ecclesiastical abstention doctrine.

    Conversely, we determine that the trial court did not err in dismissing
Appellants’ count IV – raising a cause of action for conversion against
Appellees. In count IV, Appellants alleged that they “are entitled to
possession and control of the Church . . . books and its property,” but that
Appellees were wrongfully asserting control. (emphasis added). Therefore,
just as in Eglise I, Eglise II, and Eglise III, Appellants’ count IV would
necessarily require the trial court to determine which faction controlled
the Church, a fact made clear based on the plain language of Appellants’
allegation in count IV.

   We also point out that our decision in this case is based on the record
before us at this stage of the proceedings below. We recognize that after
further proceedings, the landscape of the case could change. Thus, we
issue this opinion without prejudice to Appellees to raise the ecclesiastical
abstention doctrine in an answer and any proper ensuing motion. See
Quintana v. People’s Tr. Ins. Co., 335 So. 3d 131, 133 (Fla. 4th DCA 2022).

                                Conclusion

    For the foregoing reasons, we hold that the trial court erred in
dismissing counts I-III of Appellants’ complaint based on the ecclesiastical
abstention doctrine, because resolution of those counts, at least at the
stage of the pleadings below, require only the application of neutral
principles of law. However, we agree with the trial court that the
ecclesiastical abstention doctrine bars count IV of Appellants’ complaint,
because resolution of that count would necessarily require the trial court
to first determine who controlled the Church. Therefore, we affirm in part,
reverse in part, and remand for further proceedings.

   Affirmed in part, reversed in part, remanded for further proceedings.

KLINGENSMITH, C.J., concurs.
WARNER, J., concurs in part and dissents in part with opinion.

WARNER, J., concurring in part and dissenting in part.

   I concur with the majority that the issues with respect to counts I-III

                                     7
do not require application of the ecclesiastical abstention doctrine, both
for the reasons stated in the majority opinion and because this church is
not a member of a hierarchical religious organization. As I explained in
my dissent in Eglise Baptiste Bethanie De Ft. Lauderdale, Inc. v. Bank of
America, N.A. (Eglise III), 321 So. 3d 245, 247–51 (Fla. 4th DCA 2021), the
doctrine applies to hierarchical religious organizations, not churches with
a congregational form of government. Thus, I would not apply the doctrine
to Count IV and would reverse as to that count also.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    8